ACCEPTED
                                                                                          03-15-00490-CR
                                                                                                  7730564
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     11/9/2015 8:13:14 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                       No. 03-15-00490-CR & 03-15-00491-CR

ERNEST PEREZ                                 )            IN COURT OF APPEALS
                                                                   FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
V.                                           )                     FOR   THE
                                                                  11/9/2015      THIRD
                                                                            8:13:14 AM
                                                                    JEFFREY D. KYLE
THE STATE OF TEXAS                           )      JUDICIAL   DISTRICTClerkOF TEXAS

                       APPELLANT’S FIRST MOTION TO
                       EXTEND TIME FOR FILING BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, Ernest Perez, Appellant, through counsel, Ken Mahaffey, and

respectfully moves to extend the time for filing the Appellant’s Brief in the above

styled and numbered cause. In support thereof, Appellant would show the Court the

following:

       1. JUDGMENT OF CONVICTION. The judgment being appealed was

imposed in the 274th District Court of Hays County on July 6, 2015. Appellant was

convicted of Unlawful Possession of a Firearm by a Felon and Possession of

Methamphetamine more than 4 grams but less than 200 grams.

       2. APPELLANT IN CUSTODY. Appellant was sentenced to 30 years and is

currently serving that sentence.

       3. DATE BRIEF DUE. Appellant’s brief is due on November 9, 2015.

       4. FIRST MOTION FOR EXTENSION. This is the first motion for extension

of time to file a brief filed by either party.

                                           Page 1
       5. REASON FOR EXTENSION. Counsel has been required to work on other

appellate matters during the last thirty days. These are identified as follows:

       a. Preparation of Motion for Rehearing in Arteaga v. State, No. 13-13-00612-
       CR & 13-13-00613-CR;
       b. Preparation of a Petition for Discretionary Review in Manuel v. State,
       01-14-00107-CR.

       6. DURATION OF EXTENSION SOUGHT. Appellant respectfully requests

this Court grant an extension of time for thirty (30) days to file its brief in this cause.

       7. EXTENSION REASONABLE. An extension of time would be reasonable

because it will facilitate the proper research and briefing of the issues in this cause.



                               PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully moves to

extend the time for filing the Appellant’s Brief in this cause by thirty (30) days.



                                                        Respectfully Submitted,



                                                        Ken Mahaffey
                                                        Counsel for Appellant
                                                        P.O. Box 684585
                                                        Austin, Texas 78768
                                                        (512) 444-6557
                                                        St. Bar. No. 12830050
                                                        Ken Mahaffey@yahoo.com

                                          Page 2
                         CERTIFICATE OF SERVICE

      The above signature certifies that on November 6, 2015, this document was sent

by electronic service to the Hays County D.A.’s Office and by mail to Ernest Perez,

02016895, 295 I.H. 45 North, Huntsville, TX 77320-8443.




                                      Page 3